Citation Nr: 1717077	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 14, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to November 1976, October 1982 to June 1983, and September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2013, the RO accepted a communication from the Veteran as a substantive appeal in lieu of a VA Form 9.  Although the September 2010 rating decision included service connection claims, they are not on appeal because the Veteran did not perfect a timely appeal of those issues.  The Veteran did submit a VA 9 in June 2013.  

The Board remanded this claim in May 2015.  The claim has since returned for further appellate consideration.


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's PTSD manifests with occupational and social impairment with deficiencies in most areas due to isolative behavior, nightmares, difficulty sleeping, memory deficiencies, flashbacks, panic attacks, and a lack of concentration.

2.  With resolution of the doubt in the Veteran's favor, the Veteran's PTSD is so severe that it has precluded him from obtaining and maintaining substantially gainful employment.  





CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, are met for PTSD for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2016).

2.  The criteria for the assignment of a TDIU are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran's PTSD claim arises from his disagreement with the rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's record includes his service treatment records (STRs), post-service VA treatment records, photographs, and lay statements in support of the claim.  The Veteran was afforded pertinent VA compensation examinations in September 2010, December 2012 and July 2015. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II.  Increased Rating - PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD is rated as 70 percent disabling.  During the appeal period, he was previously rated at 50 percent disabling and he is seeking a higher rating for the entire appeal period.  

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

After review of the evidence, the Board finds that 70 percent is the appropriate rating for the Veteran's PTSD during the entire appeal period.  He has occupational and social impairment with deficiencies in most areas due to isolative behavior, nightmares, difficulty sleeping, memory deficiencies, flashbacks, panic attacks, and a lack of concentration.  38 C.F.R. § 4.130.

Regarding occupational impairment, the Veteran reported that he stopped working many years ago.  On his May 2001 application for TDIU, he indicated that he became disabled in 1997.  At the December 2012 VA examination, he reported working for law enforcement but there is no indication of his employment in law enforcement, and as a carpenter.  In addition, the Veteran indicated that he could no longer physically work but he could manage the business despite his memory difficulties. He also reported that he was good with customers even though he had anger issues.  The record contains inconsistencies about when he last worked and his ability to function when he was still working.  

With respect to social impairment, in the September 2010 VA examination, he reported a good relationship with his wife and children.  However, at the December 2012 VA examination, the Veteran stated that he beat up his wife and had no memory of the altercation.  He also consistently reported irritability and anger at each examination.  His wife's statements support these symptoms, as do the examiner's reports.    

At the September 2010 VA examination, the examiner diagnosed PTSD.   The Veteran indicated several stressors, including walking in a mine field, watching men burn, and witnessing an Iraqi soldier shot in the head.  The Veteran reported moderate to severe depression with difficulty sleeping, fatigue, panic attacks, and a general loss of enjoyment.  He had a good relationship with his wife and adult children, but he also indicated that he had become more isolated with those outside of his immediate family.  His wife reported nightmares, decreased concentration, isolation, and irritability.  The examiner found severe anxiety with a score of 34 on the BAI; moderate to severe depression with a score of 25 on the BDI; and PTSD with a score of 111 on the Mississippi Scale.  Although the Veteran had a higher Mississippi Scale in October 2009, the examiner indicated the Veteran's symptoms may have slightly improved due to his recent consistent psychopharmacological treatment.  The examiner noted the Veteran's anxiety, difficulty with concentration, trouble controlling his anger, and problems with his short-term and long-term memory.  Based on the evidence, the examiner found continued functional deterioration as a result of the Veteran's PTSD.  

In December 2012, the VA examiner found that the Veteran met the PTSD criterion.  The Veteran lived with his wife and one of his sons.  He reported reading, playing with his grandchild, and occasionally eating out.  He said that he last worked many years ago as a carpenter.  Although he was able to manage the business himself, he left when he could no longer physically work.  He also reported working in law enforcement prior to the Gulf War.  The Veteran stated that he had nightmares but he could not recall the dreams.  He also had anger issues that resulted in beating his wife, but he did not recall the altercation.  The examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner reported symptoms of chronic sleep impairment and mild memory loss.  The Veteran was anxious and described experiencing hypervigilance.  He was adequately groomed and cooperative, however, he was very vague with his reports.

In July 2015, the VA examiner found that he met the PTSD criterion.  He had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  At this examination, the Veteran reported his stressor as an American soldier emptying his clip into an Iraqi soldier.  His symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He reported that he was married to his wife of 30 years and had a close relationship with his three sons.  However, he could not recall his birthday or age, or the ages of his sons.  Although he read often and he could remember the Iran nuclear negotiations, he reported that his memory had worsened.  The Veteran stated that he had greater agitation to noises.  He also contended that "it is possible for a man to develop a habit of getting angry and staying that way."  The Veteran was not employed since his last VA examination in December 2012.  

The examiner observed that the Veteran had poor hygiene and arrived in heavily stained clothes.  The examiner reported symptoms of depressed mood, disturbance, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and neglect personal appearance and hygiene.  

Based on the record, the Board finds that 70 percent is the appropriate rating for the Veteran's PTSD for the entire appeal period.  The evidence shows that his PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  disturbances of motivation and mood, sleep problems, short and long term memory problems, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  The next higher, 100 percent rating, is not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment.  8 C.F.R. § 4.130, DC 9411.  Although the Veteran is totally occupationally impaired, this is being addressed in his TDIU grant.  Moreover, he reported that he was married to his wife of 30 years and had a close relationship with his three sons.  Thus, total social impairment is not shown.  In sum, the Board finds that his PTSD causes impairment with deficiencies in most areas.  

The Board considered whether this claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321 (b) (2016).  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Further, the Board does not find that referral for extraschedular consideration is warranted because his symptoms are not unusual and are adequately described by the rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 70 percent rating and attendant TDIU below. PTSD is the Veteran's only service-connected disability and so with a TDIU rating, the Veteran is now rated as totally disabled.

III.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340 , 3.341, 4.16 (2016).   

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  The Veteran is only service connected for PTSD, which is now rated at 70 percent for the entire appeal period.  This meets the schedular requirements for the assignment of a TDIU.  

The question that remains, then, is whether the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The record shows the Veteran has not worked since 1997.  The Board finds that his PTSD symptoms have precluded gainful employment for the entire period on appeal.  The September 2010 VA examiner did not indicate the impact of his PTSD on his employability but noted the Veteran's difficulty with concentration, trouble controlling his anger, and problems with his memory.  In addition, the July 2015 VA examiner indicated the Veteran's symptoms (including his irritability, difficulty in work and social relationships, difficulty in adapting to stress, and inability to establish and maintain effective relationships,) are significant vocational limitations.  Thus, the Board finds that the evidence is at least in equipoise that his symptoms have caused him to be unable to obtain or engage in substantially gainful employment for the entire period on appeal.  See 38 C.F.R. § 3.400; see also Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, a TDIU is granted.


ORDER

A rating of 70 percent, but no higher, for PTSD for the entire appeal period is granted.

A TDIU rating for the entire appeal period is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


